Citation Nr: 1635465	
Decision Date: 09/09/16    Archive Date: 09/20/16

DOCKET NO.  14-07 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

1.  Whether an overpayment of educational benefits in the amount of $541.67 for books and supplies, and $8,796.60 in housing allowance, under Chapter 33, Title 38, United States Code (Post-9/11 GI Bill) was validly created.  

2.  Entitlement to waiver of recovery of overpayment of education benefits in the calculated amount of $9,338.27 for payment under Chapter 33 educational assistance benefits.  


WITNESSES AT HEARING ON APPEAL

Appellant and R. L. DeChant


ATTORNEY FOR THE BOARD

E.I. Velez, Counsel


INTRODUCTION

The Veteran served on active duty from September 2000 to February 2005 and from June 2008 to September 2009.  The record reflects the Veteran started active duty again in May 2010.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of June 2011 and December 2011 decisions by the Department of Veterans Affairs (VA) Regional Office (RO) that reduced the Veteran's education benefits resulting in creation of an overpayment and that denied the request for a waiver of overpayment, respectively.

In August 2015, the Board remanded the claim for the scheduling of a hearing before a member of the Board.  In April 2016, the Veteran testified in front of the undersigned Veterans Law Judge (VLJ) at a videoconference hearing.  A transcript of the hearing has been uploaded to the Veteran's electronic file.

The Board has reviewed the Veteran's electronic file contained within the Veterans Benefit Management System (VBMS) and Virtual VA and has considered all of the documents contained therein.


FINDINGS OF FACT

1.  The Veteran has been serving on active duty since May 2010.  
 
2. The Veteran was paid $8,796.60 in VA educational assistance benefits as a housing allowance from August 30, 2010 to May 16, 2011.  He was also paid $541.67 for books and supplies.  The total benefits for housing allowance and books and supplies,  paid during this period was $9,338.27.
 
3.  The Veteran received educational benefits while on active duty from August 2010 to May 2011, thereby creating a valid debt in the amount of $9,338.27.

4.  A waiver of repayment of this debt would result in unfair enrichment to the Veteran; recovery of this overpayment will not subject him to undue hardship sufficient to warrant a waiver of the debt.
 
5.  Recovery of the amount of the debt in the amount of $9,338.27 would not be against "equity and good conscience."


CONCLUSIONS OF LAW

1.  The debt created by the overpayment of Chapter 33 educational assistance benefits in the amount of $9,338.27 is valid.  38 U.S.C.A. §§ 3313, 5302 (West 2014); 38 C.F.R. §§ 1.962, 21.9505, 21.9630, 21.9640 (2015).

2.  The overpayment of educational assistance benefits, in the amount of $9338.27 would not be against the principles of equity and good conscience. 38 U.S.C.A. §§ 5107, 5302 (West 2014); 38 C.F.R. §§ 1.962, 1.963, 1.965, 21.9635(d), 21.9640, 21.9725(c) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015). 

The Court of Appeals for Veterans Claims (Court) has held that VCAA notification procedures do not apply in cases where the applicable chapter of Title 38, United States Code contains its own notice provisions.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002) (VCAA notice was not required in case involving a waiver request).  In the present case, specific VCAA notice was not required because the applicable regulatory notification procedure was contained in 38 C.F.R. § 21.1031 (2015) for claims, not the VCAA.  In addition, because the application of the law to the undisputed facts is dispositive of this appeal, no discussion of VA's duties to notify and assist is necessary.  See Mason v. Principi, 16 Vet. App. 129 (2002).

Legal Criteria and Analysis

The Post-9/11 GI Bill was enacted by Congress in June 2008.  See Pub. L. No. 110-252, Title V, §§ 5001-5003, 122 Stat. 2357 (2008).  The statutory provisions are codified at Title 38 U.S.C.A Chapter 33. VA promulgated new regulations to implement the change in law in March 2009.  These regulations are codified at 38 C.F.R. §§ 21.9500-21 .9770. In general, VA determines the amount of educational assistance payable for an approved program of education under Chapter 33 based on the aggregate length of creditable service after September 10, 2001.  See 38 U.S.C.A. §§ 3311, 3313; 38 C.F.R. § 21.9640.  The maximum rate of 100 percent is payable to a Veteran who served at least 36 months of active duty after September 10, 2001, as in this case. 38 C.F.R. § 21.9640(a).  An overpayment of educational assistance under the Post-9/11 GI Bill constitutes a liability of that individual.  38 U.S.C.A. § 3323; 38 C.F.R. § 21.9695.  

The preliminary issue of the validity of a debt is a threshold determination that must be made prior to a decision on a request for waiver of the indebtedness.  See Schaper v. Derwinski, 1 Vet. App. 430 (1991).  A debtor may dispute the amount or existence of a debt, which is a right that may be exercised separately from a request for waiver or at the same time. See 38 C.F.R. § 1.911(c)(1) (2015); see also VAOPGCPREC 6-98.  The propriety and amount of the overpayment at issue are matters that are integral to a waiver determination.  See Schaper, 1 Vet. App. at 434.

Under the provisions of Chapter 33, an individual, other than one on active duty, who is pursuing a program of education at more than one-half time at an institution of higher learning located in the United States may receive a lump sum for established charges (tuition and fees) paid directly to the institution of higher learning, a monthly housing stipend and for the first month of each quarter, semester or term as applicable, a lump sum amount for books, supplies, equipment, and other educational costs.  38 U.S.C.A. § 3313 ; 38 C.F.R. § 21.9640.

For the purposes of the payment of Chapter 33 benefits, active duty is defined as full-time duty in the regular components of the Armed Forces or under a call or order to active duty under 10 U.S.C. 688, 12301(a), 12301(d), 12301(g), 12302, or 12304. 38 C.F.R. § 21.9505.  Information received from the Air Force Reserve in June 2011establishes that the Veteran started to serve on active duty again from Amy 17, 2010.  The Veteran continues to be on active duty status.  In fact, in the VA Form 9 of January 2014, he specifically acknowledges he was on active duty as of May 2010.  Therefore, on the days specified above, the Veteran served on active duty for the purposes of eligibility for Chapter 33 benefits.  

The Veteran argues that he is entitled to the $9,338.27 in question as he was properly enrolled in an educational program and was misinformed by an employee of the VA as to his qualification for the education benefits.  While he has not disagreed with the amount of the debt, he has essentially, argued there is no valid debt.  Therefore the Board must consider that portion of the claim before the issue of entitlement to waiver of the debt can be considered.  VAOGCPREC 6-98 (1998), 63 Fed. Reg. 31264 (1998).

In order for the Board to determine that the overpayment was not properly created, such that the debt was not valid, it must be established that the appellant was legally entitled to the benefits in question or, if the appellant was not legally entitled, then it must be shown that VA was solely responsible for the appellant being erroneously paid benefits.  Administrative errors include all administrative decisions of entitlement, whether based upon mistake of fact, misunderstanding of controlling regulations or instructions, or misapplication of law.  VAOPGPREC 2-90 (July 17, 1989), 55 Fed. Reg. 27757 (1990).  Sole administrative error connotes that the appellant neither had knowledge of nor should have been aware of the erroneous award.  Further, neither the appellant's actions nor his or her failure to act must have contributed to payment pursuant to the erroneous award.  38 U.S.C.A. § 5112(b) (9), (10) (West 2014); 38 C.F.R. § 3.500(b)(2) (2015); Jordan v. Brown, 10 Vet. App. 171 (1997) (sole administrative error is not present if the payee knew, or should have known, that the payments were erroneous).  Thus, a finding of sole administrative error requires not only error on the part of VA, but that the beneficiary is unaware that the payments are erroneous.

Upon review of the evidence, the Board finds that the Veteran's debt was validly created.  In a December 2009 letter, the Veteran was informed he had been awarded educational benefits under Post-9/11 GI Bill at the rate of 100 percent.  This award was effective January 1, 2010.  The letter informed the Veteran that, amongst other things, he needed to inform VA of any changes in active duty status.  In a June 2011 letter, the Veteran was again informed he was awarded educational benefits at the 100 percent rate.  This letter included a print out of Public Law 111-377 Modifications to the Post-911/ GI Bill which noted that housing allowance is not payable to those on active duty.  With regards to books and supplies, the form stated that these could be paid to those on active duty effective October 1, 2011.

Various certifications of the Veteran's approval of attendance at the Cuyahoga Community College indicate that the Veteran was enrolled in classes from August 30, 2010 to December 20, 2010 and from January 31, 2011 to May 15, 2011.  Throughout these period of time, the record shows that the Veteran received educational benefits for housing at the rate of $1,086 per month, as well as books and supplies in the amount of $541.67.  

In June 2011, the Veteran was informed that his educational benefits were reduced as information had been received that confirmed he had entered active duty status on May 17, 2010.  The letter informed him that he had been overpaid $541.67 for books and supplies, and a total of $8,796.60 for housing allowance for the period of August 30, 2010 to May 16, 2010.  The total debt was $9,338.27.

The record is clear, the overpayment above occurred as a result of the Veteran's active duty starting in May 2010 when he was not eligible to receive a monthly housing stipend and books/supplies stipend under Chapter 33.  The overpayment is valid.

Turning to the matter of waiver of recovery of the overpayment, there is no indication of fraud, misrepresentation, or bad faith on the part of the appellant in the creation of the overpayment.  In such circumstances, recovery of an overpayment shall be waived where recovery of the overpayment would be against equity and good conscience.  38 C.F.R. §§ 1.962, 1.963(a).  The standard "equity and good conscience" will be applied when the facts and circumstances in a particular case indicate a need for reasonableness and moderation in the exercise of the Government's rights.  38 C.F.R. § 1.965(a).  The decision reached should not be unduly favorable or adverse to either side.  Id.  The phrase equity and good conscience means arriving at a fair decision between the obligor and the Government.  Id.  In making this determination, the facts and circumstances in a particular case must be weighed carefully. 

In applying the "equity and good conscience" standard to a case, the factors to be considered by the adjudicator are: (1) whether actions of the debtor contributed to the creation of the debt, (2) weighing the fault of the debtor against any fault attributable to VA; (3) financial hardship, i.e., whether collection would deprive the debtor or the debtor's family of basic necessities, (4) whether recovery of the debt would nullify the objective for which benefits were intended, (5) unjust enrichment, i.e., whether failure to make restitution would result in unfair gain to the debtor, and (6) whether the debtor has changed position to his detriment due to his reliance upon the receipt of VA benefits.  38 C.F.R. § 1.965(a).  Moreover, all listed elements of equity and good conscience must be considered in a waiver decision.  See Ridings v. Brown, 6 Vet.App. 544   (1994).

The Veteran's fault in this case consists of his failure to report to the RO that his active duty status had changed.  While the record reflects that the Veteran informed the school of his change in active duty status, this does not equate to informing the VA as he was informed he needed to do in the December 2009 letter.  Indeed, in the VA form 9 of January 2014 and at the April 2016 hearing, the Veteran stated that he was informed by the school's VA representative, that he could continue to receive full benefits while on active duty.  The Veteran has not alleged that he was informed of this by the VA.  Rather, he has clearly stated he received this information from a school employee.  Therefore, the Board finds there is no VA fault.  In fact, the VA acted promptly upon receipt of information in June 2011 that the Veteran was on active duty and reduced his benefits immediately. 

As to financial hardship, the Veteran has argued that due to his wife's inability to work during complications with her second pregnancy and with two children, the repayment of the debt creates a great financial hardship.  The most recent Financial Status Report of October 2012 shows that he has a net monthly income of $-234.84 but states he is able to pay $25 per month towards the debt.  He also lists assets of $5466.90 from money in a bank account.  The expenses listed included rent, food, utilities, gas, car insurance, cell phone, cable/internet, the wife's car, a student loan and a security system for the house.  While it is unclear the exact amount the Veteran is currently making per month from his job, it is clear he is a federal employee as he is on active duty.  While he does report expenses which are greater than his income, these expenses do include discretionary expenses such as cable/internet which could potentially be curtailed.  Moreover, financial hardship alone is not sufficient to constitute undue hardship for VA purposes.  Undue hardship is defined as depriving the debtor or his family of basic necessities.  38 C.F.R. § 1.965(a)(3).  Basic necessities constitute food, clothing, and shelter.  In this instance, the Veteran has reported he is currently employed.  As the overpayment of education benefits is a valid debt to the U.S. Government, there is no reason that the Veteran should not accord the Government the same consideration that he accords his other creditors.

As to other elements of equity and good conscience, the Veteran received a total of $9,338.27 for housing and, books and supplies to which he was not entitled.  Thus, he was unjustly enriched by this quantifiable amount.  Similarly, it has not been shown that recovery of the overpayment would defeat the purpose of VA education benefits, which is to help eligible students complete a program of education by providing financial assistance that would have been provided to active duty personnel.  Paying for benefits the Veteran is not entitled to receive is not part of this purpose.  

The Board notes that the Veteran has claimed he relinquished the opportunity to apply for tuition assistance or the Montgomery GI Bill and thus changed his position by reason of having relied on the misinformation and erroneous benefits.  In this regard, the Board notes that the Veteran was given the opportunity to submit additional evidence after the April 2016 hearing.  Indeed, the undersigned kept the file open for 30 days for the submission of any additional evidence the Veteran thought was relevant.  Moreover, at the hearing, the undersigned told the Veteran that it would be useful if he would be able to provide the amount of financial assistance he would have been entitled to had he not opted for Chapter 33 educational benefits.  In other words, it would have been useful to know what benefits, if any, he relinquished.  However, the Veteran did not submit any additional evidence after the hearing.  There is nothing in the record to indicate that he indeed would have been entitled to receive other educational benefits, the ability to apply does not equate to entitlement.  

In sum, the Veteran has been on active duty since May 17, 2010.  Thus, the creation of an overpayment for educational benefits in the amount of $9,338.27 housing and, books and supplies for the term that began in August 2010 through May 2011, is valid and was properly created.  Thus, the request for waiver of recovery of the debt is denied.  The evidence is not so evenly balanced as to create a reasonable doubt, and, hence, the benefit-of-the-doubt doctrine is inapplicable.  38 U.S.C. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The overpayment of Chapter 33 benefits in the amount of $9,338.27 is valid.

Entitlement to waiver of overpayment of VA educational assistance (Chapter 33, Title 38, U.S.C. education benefits) in the amount of $9,338.27 is denied. 


____________________________________________
H.  N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


